Exhibit 10.1

AGREEMENT

This Agreement (“Agreement”) is made by and between Vaughan Clift, M.D.
(“Employee”) and Ampio Pharmaceuticals, Inc., a Delaware corporation (the
“Company”) (collectively referred to as the “Parties” or individually referred
to as a “Party”) as of the Effective Date (as defined below).

RECITALS

WHEREAS, Employee is employed by the Company;

WHEREAS, Employee and the Company have been parties to an Employment Agreement
effective as of August 1, 2010, as amended on October 1, 2010, May 26, 2011,
August 11, 2014 and July 31, 2015 (collectively, the “Employment Agreements”);

WHEREAS, Employee and the Company entered into a Proprietary Information and
Inventions Agreement with an effective date of August 21, 2010 (the
“Confidentiality Agreement”);

WHEREAS, Employee and the Company have mutually agreed that Employee’s
employment with the Company will terminate effective July 31, 2016 (the
“Separation Date”); and

WHEREAS, the Company and Employee have entered into the stock-related agreements
set forth on Schedule 1 (collectively, the “Stock Agreements”);

NOW, THEREFORE, in consideration of the mutual promises made herein, the Company
and Employee hereby agree as follows:

COVENANTS

1. Recitals. The Recitals set forth above are expressly incorporated into this
Agreement.

2. Consideration.

a. As consideration for this Agreement, the Company agrees to pay Employee the
sum of One Hundred Twenty-Five Thousand Dollars ($125,000.00), less applicable
withholding, no later than the Company’s first regular payroll date occurring at
least seven (7) days following the Effective Date (as defined below), but in no
event later than March 31, 2016.

b. If Employee enters into and complies with this Agreement, and as further
consideration for this Agreement, Employee’s employment with the Company will
end on the Separation Date. For purposes of this Agreement, the actual last day
of Employee’s employment shall be referred to as the “Separation Date” and the
time period between the Effective Date and the Separation Date shall be referred
to as the “Transition Period.” Unless otherwise directed by the Company, during
the Transition Period Employee shall be available to work and provide services
to the Company from Employee’s home, and Employee agrees not to report to the
Company’s offices or to contact or to respond to contacts from any Company
employee, contractor, consultant, customer, vendor or prospective customer or
vendor regarding Company-related matters, questions or issues without written
pre-approval from the Company’s Chief Scientific Officer (“CSO”) or the

 

Page 1



--------------------------------------------------------------------------------

Company’s Chief Financial Officer (“CFO”). During the Transition Period,
Employee will continue to be employed as the Company’s Chief Regulatory Affairs
Officer, be required to perform assigned responsibilities diligently and
competently, focus on effectively transitioning Employee’s duties and
responsibilities as directed by the CSO or the CFO, and strictly observe and
adhere to all Company policies and applicable securities laws and other legal
and regulatory requirements; provided, however, that if a failure to perform
duties as described above is capable of being cured, the Company may not claim
Employee has breached this Agreement due to a failure to perform the
above-described duties unless such failure has continued for more than thirty
(30) days following written notice from the Company of such non-performance and
Employee does not cure such failure during said period. It is further understood
that, at the CSO’s or the CFO’s discretion, Employee’s time commitment to
providing services to the Company may be substantially reduced. During the
Transition Period, Employee will continue to receive Employee’s current base
salary at the rate of Twenty Thousand Eight Hundred Thirty-Three Dollars and
Thirty-Three Cents ($20,833.33) monthly and be eligible for regular employee
benefits, including continued participation in the Company’s health and medical
plans with the Company paying the employer’s portion of the premium for these
plans and Employee paying the employee portion. Employee’s salary and
eligibility to participate in the Company’s employee benefit plans and programs
will cease on the Separation Date in accordance with the terms and conditions of
each of those benefit plans and programs. It is further agreed that in
consideration for the benefits provided under this Agreement, Employee will be a
consultant to the Company from the Separation Date through February 28, 2017,
providing such consulting services as may be mutually agreed by Employee and the
Company’s CSO or CFO.

c. As further consideration for this Agreement, and provided Employee enters
into and fully complies with all provisions of this Agreement and satisfies each
of the Severance Conditions described below, the Company will pay Employee an
additional severance payment consisting of one of the following (i) if the
AP-003 PIVOT Trial is Successful (as defined below), the amount of One Hundred
Sixty-Four Thousand Eight Hundred Ninety-Seven Dollars and Eleven Cents
($164,897.11), less applicable withholding and any amounts Employee owes the
Company, or (ii) if the AP-003 B PIVOT Trial is not Successful (as defined
below), the amount of Thirty-Nine Thousand Eight Hundred Ninety-Seven Dollars
and Eleven Cents ($39,897.11), less applicable withholding and any amounts
Employee owes the Company. In order to satisfy all of the Severance Conditions,
Employee must do each of the following: (i) enter into (and not revoke) and
comply with all provisions of this Agreement and the Confidentiality Agreement;
(ii) perform Employee’s job duties and otherwise fulfill his responsibilities as
described in Section 2(b) above through July 31, 2016; and (iii) sign and return
the General Release attached as Exhibit A no earlier than the Separation Date
and no later than twenty-one (21) days following the Separation Date. Provided
all conditions are met to trigger one or the other of the payments referenced
above, the applicable payment will be made no later than the Company’s first
regular payroll date occurring at least seven (7) business days following the
date the Company receives the signed General Release attached as Exhibit A,
provided Employee has not revoked it, but in no event later than August 31,
2016. In no event will any such payment be made later than sixty (60) days after
the Separation Date. For purposes of this paragraph and Section 3, the AP-003 B
PIVOT Trial will be considered “Successful if it meets its primary endpoint with
Ampion showing a statistically significant improvement in the WOMAC A pain score
as compared to the control and David Bar-Or is awarded a bonus based on this
Trial having been Successful. Employee agrees that prior to the execution of
this Agreement Employee was not entitled to receive any further monetary
payments or benefits from the Company, and that the only payments and benefits
that Employee is entitled to

 

Page 2



--------------------------------------------------------------------------------

receive from the Company in the future are those specified in this
Agreement. The Company agrees that within seven (7) business days following the
Effective Date of this Agreement it will deliver to Goodwin Procter LLP or
another escrow holder the sum of One Hundred Sixty-Four Thousand Eight Hundred
Ninety-Seven Dollars and Eleven Cents ($164,897.11), with instructions that this
sum shall be held in escrow and not returned to the Company until the earlier of
(y) August 31, 2016 or (z) when any payment is made to Employee by the Company
pursuant to this Section 2.c.

3. Stock Agreements. The Parties agree that Employee holds and shall continue to
hold following the date of this Agreement the stock options as set forth on
Schedule 1, subject to the terms of the Stock Agreements. No failure to perform
under or breach of this Agreement by Employee shall affect or diminish any right
employee may otherwise have regarding any vested stock options. The Parties
agree that (i) Employee will continue to provide services to the Company as an
employee through the Separation Date, (ii) following the Separation Date
Employee will cease to provide services to the Company as an employee and (iii)
Employee did not and shall not vest in any additional portion of the unvested
stock options set forth on Schedule or otherwise obtain additional equity or
debt interest in the Company following the date of this Agreement, except as set
forth herein. Notwithstanding, the foregoing, Employee’s stock option to
purchase 170,000 shares of the Company’s common stock granted on July 31, 2015
shall continue to vest in accordance with its terms (for the avoidance of doubt,
such stock option shall vest on the date that the Ampion clinical trial is
Successful (as defined in Section 2 above) and will remain exercisable until
July 31, 2017. All of Employee’s vested stock options will remain outstanding
and exercisable until July 31, 2017. Employee acknowledges that, other than as
specified in this Agreement, including Schedule 1, Employee has no other equity
or debt interest in the Company of any kind, including but not limited to, any
interest in stock, stock options, or other form of profit participation.

EMPLOYEE UNDERSTANDS THAT NEITHER THIS AGREEMENT NOR THE COURSE OF EMPLOYEE’S
EMPLOYMENT WITH THE COMPANY, OR ANY OTHER SERVICE TO THE COMPANY, GIVE OR GAVE
EMPLOYEE ANY RIGHT, CONTINUING OR OTHERWISE, TO THE REVENUES AND/OR PROFITS OF
THE COMPANY AND/OR ANY OTHER COMPANY RELEASEE (AS DEFINED BELOW) OR ANY OTHER
INTEREST, ECONOMIC OR OTHERWISE, IN THE COMPANY AND/OR ANY OTHER COMPANY
RELEASEE (AS DEFINED BELOW), EXCEPT AS MAY BE OTHERWISE PROVIDED IN THE STOCK
AGREEMENTS.

4. Benefits and PTO Usage. Except as may be otherwise provided in this
Agreement, Employee agrees that Employee’s (i) participation in all benefits and
incidents of employment, including, but not limited to, the accrual of vacation
or paid time off (collectively, “PTO”) or bonuses, ceased (or will cease) as of
the Separation Date; and (ii) Employee’s health insurance benefits, if any,
shall cease on the last day of July 2016, subject to Employee’s right to
continue Employee’s coverage under COBRA. The Parties agree that the sum of
Employee’s currently accrued and unused PTO plus all PTO he will accrue prior to
the Separation Date equals two hundred seventeen (217) hours, and that Employee
will use all of this accrued PTO between the Effective Date and the Separation
Date on dates of his own choosing and without submitting any forms or other
paperwork documenting such use. Accordingly, it is further agreed that there
will be no remaining accrued and unused PTO to be paid to Employee as of the
Separation Date.

5. Payment of Salary and Receipt of All Benefits. Employee acknowledges and
represents that, other than the consideration set forth in this Agreement, the
Company has paid or

 

Page 3



--------------------------------------------------------------------------------

provided all salary, wages, bonuses, accrued vacation/paid time off, premiums,
leaves, housing allowances, relocation costs, interest, severance, outplacement
costs, fees, reimbursable expenses, commissions, stock, stock options, vesting,
and any and all other benefits and compensation due to Employee. Employee
specifically represents that Employee is not due to receive any expense
reimbursements or commissions or other incentive compensation from the Company
other than as set forth in this Agreement.

6. Release of Claims by Employee. Employee agrees that the foregoing
consideration represents settlement in full of all outstanding obligations owed
to Employee by the Company and its current and former officers, directors,
employees, agents, investors, attorneys, shareholders, administrators,
affiliates, benefit plans, plan administrators, insurers, trustees, divisions,
and subsidiaries, and predecessor and successor corporations and assigns
(collectively, the “Company Releasees”). Employee, on Employee’s own behalf and
on behalf of Employee’s respective heirs, family members, executors, agents, and
assigns, hereby and forever releases the Company Releasees from, and agrees not
to sue concerning, or in any manner to institute, prosecute, or pursue, any
claim, complaint, charge, duty, obligation, demand, or cause of action relating
to any matters of any kind, whether presently known or unknown, suspected or
unsuspected, that Employee may possess against any of the Company Releasees
arising from any omissions, acts, facts, or damages that have occurred up until
and including the Effective Date of this Agreement, including, without
limitation:

a. any and all claims relating to or arising from Employee’s employment
relationship with the Company and the termination of that relationship;

b. any and all claims relating to, or arising from, Employee’s right to
purchase, or actual purchase of shares of stock of the Company, including,
without limitation, any claims for fraud, misrepresentation, breach of fiduciary
duty, breach of duty under applicable state corporate law, and securities fraud
under any state or federal law, or relating to or arising out of any agreement,
employment agreement, policy, plan, understanding, promise or contract (whether
express or implied, actual or alleged, written or oral, signed or unsigned,
draft or final) including, but not limited to, the Employment Agreements, other
than under the Stock Agreements;

c. any and all claims for wrongful discharge of employment; termination in
violation of public policy; discrimination; harassment; retaliation; breach of
contract, both express and implied; breach of covenant of good faith and fair
dealing, both express and implied; commission payments; promissory estoppel;
negligent or intentional infliction of emotional distress; fraud; negligent or
intentional misrepresentation; negligent or intentional interference with
contract or prospective economic advantage; unfair business practices;
defamation; libel; slander; negligence; personal injury; assault; battery;
invasion of privacy; false imprisonment; conversion; and disability benefits;

d. any and all claims under any federal, state, or local law (statutory or
decisional), regulation, or ordinance, including without limitation any Claims
under Title VII of the Civil Rights Act of 1964, the Americans with Disabilities
Act, the Fair Labor Standards Act, the Colorado Anti-discrimination Act, and
other statutes and the common law of the state of Colorado;

e. any and all claims for violation of the federal or any state constitution;

 

Page 4



--------------------------------------------------------------------------------

f. any and all claims arising out of any other laws and regulations relating to
employment or employment discrimination;

g. any claim for any loss, cost, damage, or expense arising out of any dispute
over the nonwithholding or other tax treatment of any of the proceeds received
by Employee as a result of this Agreement; and

h. any and all claims for attorneys’ fees and costs.

Employee agrees that the release set forth in this section shall be and remain
in effect in all respects as a complete general release as to the matters
released. This release does not extend to any obligations incurred under this
Agreement, any of Employee’s rights as an equityholder under the Stock
Agreements, or any rights Employee may have to indemnification by the Company or
its affiliates. This release does not release claims that cannot be released as
a matter of law, including, but not limited to, Employee’s right to file a
charge with or participate in a charge by the Equal Employment Opportunity
Commission, or any other local, state, or federal administrative body or
government agency that is authorized to enforce or administer laws related to
employment, against the Company (with the understanding that any such filing or
participation does not give Employee the right to recover any monetary damages
against the Company; Employee’s release of claims herein bars Employee from
recovering such monetary relief from the Company). Employee represents that
Employee has made no assignment or transfer of any right, claim, complaint,
charge, duty, obligation, demand, cause of action, or other matter waived or
released by this section.

7. Acknowledgment of Waiver of Claims under ADEA. Employee acknowledges that
Employee is waiving and releasing any rights Employee may have under the Age
Discrimination in Employment Act of 1967 (“ADEA”), and that this waiver and
release is knowing and voluntary. Employee agrees that this waiver and release
does not apply to any rights or claims that may arise under the ADEA after the
Effective Date of this Agreement. Employee acknowledges that the consideration
given for this waiver and release is in addition to anything of value to which
Employee was already entitled. Employee further acknowledges that Employee has
been advised by this writing that: (a) Employee should consult with an attorney
prior to executing this Agreement; (b) Employee has twenty-one (21) days within
which to consider this Agreement; (c) Employee has seven (7) days following
Employee’s execution of this Agreement to revoke this Agreement; (d) this
Agreement shall not be effective until after the revocation period has expired;
and (e) nothing in this Agreement prevents or precludes Employee from
challenging or seeking a determination in good faith of the validity of this
waiver under the ADEA, nor does it impose any condition precedent, penalties, or
costs for doing so, unless specifically authorized by federal law. In the event
Employee signs this Agreement and returns it to the Company in less than the
21-day period identified above, Employee hereby acknowledges that Employee has
freely and voluntarily chosen to waive the time period allotted for considering
this Agreement. Employee acknowledges and understands that revocation must be
accomplished by a written notification to the person executing this Agreement on
the Company’s behalf that is received prior to the eighth day after Employee
signs this Agreement. The parties agree that changes, whether material or
immaterial, do not restart the running of the 21-day period.

8. No Pending or Future Lawsuits. Employee represents that Employee has no
lawsuits, claims, or actions pending in Employee’s name, or on behalf of any
other person or entity, against the Company or any of the other Company
Releasees. Employee also represents that Employee does not intend to bring any
claims on Employee’s own behalf or on behalf of any other person or entity
against the Company or any of the other Company Releasees.

 

Page 5



--------------------------------------------------------------------------------

9. Release of Claims by Company. The Company hereby and forever releases
Employee from, and agrees not to sue concerning, or in any manner to institute,
prosecute, or pursue, any claim, complaint, charge, duty, obligation, demand, or
cause of action relating to any matters of any kind, whether presently known or
unknown, suspected or unsuspected, that the Company may possess against Employee
arising from any omissions, acts, facts, or damages that have occurred up until
and including the Effective Date of this Agreement. The Company agrees that the
release set forth in this section shall be and remain in effect in all respects
as a complete general release as to the matters released. This release does not
extend to any obligations incurred under this Agreement or claims that cannot be
released as a matter of law. The Company represents that it has made no
assignment or transfer of any right, claim, complaint, charge, duty, obligation,
demand, cause of action, or other matter waived or released by this section.

10. Confidentiality. Employee agrees to maintain in complete confidence the
existence of this Agreement, the contents and terms of this Agreement, and the
consideration for this Agreement (hereinafter collectively referred to as
“Separation Information”). Except as required by law, Employee may disclose
Separation Information only to Employee’s immediate family members, the Court or
an arbitrator in any proceedings to enforce the terms of this Agreement,
Employee’s attorney(s), and Employee’s accountant and any professional tax
advisor to the extent that they need to know the Separation Information in order
to provide advice on tax treatment or to prepare tax returns, and must prevent
disclosure of any Separation Information to all other third parties. Employee
agrees that Employee will not publicize, directly or indirectly, any Separation
Information. The Company agrees to maintain confidentiality regarding Separation
Information except as required by law or regulation, including without
limitation Securities and Exchange Commission filing and other requirements.

11. Trade Secrets and Confidential Information/Company Property. Employee
reaffirms and agrees to observe and abide by the terms of the Confidentiality
Agreement, specifically including the provisions therein regarding nondisclosure
of the Company’s trade secrets and confidential and proprietary information,
noncompetition, and nonsolicitation of Company employees. Employee affirms that
Employee has returned all documents and other items provided to Employee by the
Company, developed or obtained by Employee in connection with Employee’s
employment with the Company, provided to him by vendors or other business
partners of the Company, or otherwise belonging to the Company.

12. Litigation Assistance.

a. Employee agrees that Employee will not knowingly encourage, counsel, or
assist any attorneys or their clients in the presentation or prosecution of any
disputes, differences, grievances, claims, charges, or complaints by any third
party against any of the Company Releasees, unless under a subpoena or other
court order to do so or as related directly to the ADEA waiver in this
Agreement. Employee agrees both to immediately notify the Company upon receipt
of any such subpoena or court order, and to furnish, within three (3) business
days of its receipt, a copy of such subpoena or other court order. If approached
by anyone for counsel or assistance in the presentation or prosecution of any
disputes, differences, grievances, claims, charges, or complaints against any of
the Company Releasees, Employee shall state no more than that Employee cannot
provide counsel or assistance.

 

Page 6



--------------------------------------------------------------------------------

b. Employee agrees to assist and cooperate with the Company (including all of
its affiliates), and its directors, officers, employees, agents,
representatives, attorneys, auditors, accountants, consultants, and experts with
respect to any (i) matter relating to Employee’s employment with the Company,
(ii) pending or future litigation, arbitration, mediation, proceeding,
investigation, or inquiry of any kind (collectively, “Legal Matters”), whether
or not Employee is a party to such Legal Matters, and including but not limited
to the existing securities class action and derivative litigation pending
against the Company and Employee; and (iii) response to, or request for
information from regulatory agencies or other governmental authorities. Employee
further agrees to make himself available at mutually convenient times during and
outside of regular business hours as the Company reasonably deems necessary. The
Company shall not utilize this section to require Employee to make himself
available to an extent that would unreasonably interfere with Employee’s
full-time employment responsibilities. Employee’s agreement herein includes,
without limitation, (x) meeting or conferring with the Company and its
attorney(s) to discuss or assist with all Legal Matters, audits, or inspections,
(y) appearing without the necessity of a subpoena to testify truthfully in
connection with all Legal Matters in which the Company or any affiliate calls
Employee as a witness, and (z) to provide truthful affidavits or
declarations. The Company shall reimburse Employee for expenses that Employee
reasonably incurs in connection with providing the assistance or cooperation
required under this Agreement after receipt of appropriate documentation
consistent with the Company’s business expense reimbursement policy. Employee
further agrees that should an individual representing a party adverse to the
Company’s interests (including, without limitation, anyone threatening any form
of legal action) contact Employee (directly or indirectly), Employee will
promptly (within 48 business hours) inform (in writing) Gregory A. Gould, Chief
Financial Officer of the Company, of that fact, unless prohibited from doing so
under applicable law.

13. Nondisparagement. Employee agrees not to disparage any of the Company
Releasees or their business partners, which Company Releasees, business
partners, or prospective business partners are known to Employee to have such
status. The Company agrees that the members of its Board of Directors and
officers will not disparage Employee. For this purpose, the term “disparage”
means, with respect to any individual or entity, negative comments regarding
their integrity, fairness, satisfaction of obligations, overall performance,
business practices, investment decisions, business model, equityholders, or
personnel. These nondisparagement obligations shall not in any way affect
anyone’s obligation to testify truthfully in any legal proceeding.

14. No Admission of Liability. Employee understands and acknowledges that this
Agreement constitutes a compromise and settlement of any and all actual or
potential disputed claims by Employee or the Company. No action taken by the
Company or the Employee hereto, either previously or in connection with this
Agreement, shall be deemed or construed to be (a) an admission of the truth or
falsity of any actual or potential claims or (b) an acknowledgment or admission
by the Company or Employee of any fault or liability whatsoever to the other
party or to any third party.

15. Costs. The Parties shall each bear their own costs, attorneys’ fees, and
other fees incurred in connection with the preparation of this Agreement.

16. ARBITRATION. THE PARTIES AGREE THAT ANY AND ALL DISPUTES ARISING OUT OF THE
TERMS OF THIS AGREEMENT, THEIR INTERPRETATION, AND ANY OF THE MATTERS HEREIN
RELEASED, SHALL BE SUBJECT TO ARBITRATION IN

 

Page 7



--------------------------------------------------------------------------------

ENGLEWOOD, COLORADO, BEFORE THE AMERICAN ARBITRATION ASSOCIATION (“AAA”),
PURSUANT TO ITS EMPLOYMENT ARBITRATION RULES & MEDIATION PROCEDURES (“AAA
RULES”). THE ARBITRATOR MAY GRANT INJUNCTIONS AND OTHER RELIEF IN SUCH DISPUTES.
THE ARBITRATOR SHALL ADMINISTER AND CONDUCT ANY ARBITRATION IN ACCORDANCE WITH
COLORADO LAW, AND THE ARBITRATOR SHALL APPLY SUBSTANTIVE AND PROCEDURAL COLORADO
LAW TO ANY DISPUTE OR CLAIM, WITHOUT REFERENCE TO ANY CONFLICT-OF-LAW PROVISIONS
OF ANY JURISDICTION. TO THE EXTENT THAT THE AAA RULES CONFLICT WITH COLORADO
LAW, COLORADO LAW SHALL TAKE PRECEDENCE. THE DECISION OF THE ARBITRATOR SHALL BE
FINAL, CONCLUSIVE, AND BINDING ON THE PARTIES TO THE ARBITRATION. THE PARTIES
AGREE THAT THE PREVAILING PARTY IN ANY ARBITRATION SHALL BE ENTITLED TO
INJUNCTIVE RELIEF IN ANY COURT OF COMPETENT JURISDICTION TO ENFORCE THE
ARBITRATION AWARD. THE PARTIES TO THE ARBITRATION SHALL EACH PAY AN EQUAL SHARE
OF THE COSTS AND EXPENSES OF SUCH ARBITRATION, AND EACH PARTY SHALL SEPARATELY
PAY FOR ITS RESPECTIVE COUNSEL FEES AND EXPENSES. THE PARTIES HEREBY AGREE TO
WAIVE THEIR RIGHT TO HAVE ANY DISPUTE BETWEEN THEM RESOLVED IN A COURT OF LAW BY
A JUDGE OR JURY. NOTWITHSTANDING THE FOREGOING, THIS SECTION WILL NOT PREVENT
EITHER PARTY FROM SEEKING INJUNCTIVE RELIEF (OR ANY OTHER PROVISIONAL REMEDY)
FROM ANY COURT HAVING JURISDICTION OVER THE PARTIES AND THE SUBJECT MATTER OF
THEIR DISPUTE RELATING TO THIS AGREEMENT AND THE AGREEMENTS INCORPORATED HEREIN
BY REFERENCE. SHOULD ANY PART OF THE ARBITRATION AGREEMENT CONTAINED IN THIS
PARAGRAPH CONFLICT WITH ANY OTHER ARBITRATION AGREEMENT BETWEEN THE PARTIES, THE
PARTIES AGREE THAT THIS ARBITRATION AGREEMENT SHALL GOVERN.

17. Tax Consequences.

a. The Company makes no representations or warranties with respect to the tax
consequences of the payments and any other consideration provided to Employee or
made on Employee’s behalf under the terms of this Agreement. Employee agrees and
understands that Employee is responsible for payment, if any, of local, state,
and/or federal taxes on the payments and any other consideration provided
hereunder by the Company and any penalties or assessments thereon. Employee
further agrees to indemnify and hold the Company harmless from any claims,
demands, deficiencies, penalties, interest, assessments, executions, judgments,
or recoveries by any government agency against the Company for any amounts
claimed due on account of (i) Employee’s failure to pay or delayed payment of
federal or state taxes, or (ii) damages sustained by the Company by reason of
any such claims, including attorneys’ fees and costs.

b. The Parties intend that this Agreement will be administered in accordance
with Section 409A of the Internal Revenue Code of 1986 (“Section 409A”). To the
extent that any provision of this Agreement is ambiguous as to its compliance
with Section 409A, the provision shall be read in such a manner so that all
payments hereunder are exempt from or comply with Section 409A.

18. Authority. The Company represents and warrants that the undersigned has the
authority to act on behalf of the Company and to bind the Company and all who
may claim through

 

Page 8



--------------------------------------------------------------------------------

it to the terms and conditions of this Agreement. Employee represents and
warrants that Employee has the capacity to act on Employee’s own behalf and on
behalf of all who might claim through Employee to bind them to the terms and
conditions of this Agreement. Employee warrants and represents that there are no
liens or claims of lien or assignments in law or equity or otherwise of or
against any of the claims or causes of action released herein.

19. No Representations. Employee represents that Employee has had an opportunity
to consult with an attorney, and has carefully read and understands the scope
and effect of the provisions of this Agreement. Employee has not relied upon any
representations or statements made by the Company that are not specifically set
forth in this Agreement.

20. Severability. In the event that any provision or any portion of any
provision hereof or any surviving agreement made a part hereof becomes or is
declared by a court of competent jurisdiction or arbitrator to be illegal,
unenforceable, or void, this Agreement shall continue in full force and effect
without said provision or portion of provision.

21. Entire Agreement. This Agreement represents the entire agreement and
understanding between the Company and Employee concerning the subject matter of
this Agreement and Employee’s employment with and separation from the Company
and the events leading thereto and associated therewith, and supersedes and
replaces any and all prior agreements and understandings concerning the subject
matter of this Agreement and Employee’s relationship with the Company, including
without limitation the Employment Agreements, but with the exception of the
Confidentiality Agreement and the Stock Agreements (as such may have been
modified herein).

22. No Oral Modification. This Agreement may only be amended in a writing signed
by Employee and a duly authorized representative of the Company.

23. Governing Law. This Agreement shall be governed by the laws of the State of
Colorado, without regard for choice-of-law provisions. Employee and the Company
consent to personal and exclusive jurisdiction and venue in the State of
Colorado, except as otherwise provided under Section 16 (Arbitration).

24. Effective Date. Employee understands that this Agreement shall be null and
void if not executed by Employee within twenty-one (21) days following the date
Employee receives it. In the event that Employee signs this Agreement within
twenty-one days, then the Company has seven days after such date to countersign
the Agreement and return a fully-executed version to Employee. This Agreement
will become effective on the eighth (8th) day after Employee signed this
Agreement, so long as it has been signed by the Company and has not been revoked
by either Party before that date (the “Effective Date”).

25. Counterparts. This Agreement may be executed in counterparts and by
facsimile, and each counterpart and facsimile shall have the same force and
effect as an original and shall constitute an effective, binding agreement on
the part of each of the undersigned.

26. Voluntary Execution of Agreement. Employee understands and agrees that
Employee executed this Agreement voluntarily, without any duress or undue
influence on the part or behalf of the Company or any third party, with the full
intent of releasing all of Employee’s claims against the Company and any of the
other Company Releasees. Employee acknowledges that:

 

  (a) Employee has read this Agreement;

 

Page 9



--------------------------------------------------------------------------------

  (b) Employee has been provided the opportunity to be represented in the
preparation, negotiation, and execution of this Agreement by legal counsel of
Employee’s own choice;

 

  (c) Employee understands the terms and consequences of this Agreement and of
the releases it contains; and

 

  (d) Employee is fully aware of the legal and binding effect of this Agreement.

IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.

 

  VAUGHAN CLIFT, M.D., an individual Dated: March 1, 2016  

/s/ Vaughan Clift

  Vaughan Clift, M.D.   AMPIO PHARMACEUTICALS, INC. Dated: March 2, 2016   By  

/s/ Michael Macaluso

    Michael Macaluso     Chief Executive Officer

 

Page 10



--------------------------------------------------------------------------------

Schedule 1

Stock-Related Agreements between Ampio Pharmaceuticals, Inc. and Vaughan Clift,
M.D.

 

    

Agreement

  

Date of Grant

  

No. of

Shares/Class of

Stock

  

Vested as of the
Date of this

Agreement

  

Unvested as

of the Date

of this

Agreement

  

Accelerated

on

Termination

Date

#1

   Incentive Stock Option    8/12/2010    365,000 shares of Common Stock    In
full    None    None

#2

   Incentive Stock Option    5/7/2012    150,000 shares of Common Stock    In
full    None    None

#3

   Incentive Stock Option    7/15/2013    170,000 shares of Common Stock    In
full    None    None

#4

   Incentive Stock Option    8/11/2014    170,000 shares of Common Stock    In
full    None    None

#5

   Incentive Stock Option    7/31/2015    170,000 shares of Common Stock    None
   170,000    None

 

Page 11



--------------------------------------------------------------------------------

EXHIBIT A

GENERAL RELEASE

 

Page 12



--------------------------------------------------------------------------------

GENERAL RELEASE

Background

Vaughan Clift, M.D. (“Employee”) acknowledges that in connection with the ending
of his employment with Ampio Pharmaceuticals, Inc. (the “Company”), he entered
into an Agreement dated March 1, 2016 (the “Agreement”). Employee understands
that this is the General Release referenced in the Agreement. Employee further
understands that he may not sign this General Release until on or after the
Separation Date (as defined in the Agreement) but that he must return it to the
Company on or before twenty-one (21) days from the Termination Date.

Release and Related Terms

1. Employee acknowledges that Company has paid him all salary, vacation pay, and
all other compensation through the last through the last day of his employment.

2. Employee acknowledges that, except for the severance payment described in
Section 2.c. of the Agreement, he is not entitled to any other compensation or
benefits from the Company.

3. Employee understands that, regardless of whether he signs this General
Release, the Agreement shall remain in full force and effect, except that he
will not have satisfied the Severance Conditions described in Section 2.c. of
the Agreement to receive the severance payment described in Section 2.c. of the
Agreement.

4. Employee agrees that the foregoing consideration represents settlement in
full of all outstanding obligations owed to Employee by the Company and its
current and former officers, directors, employees, agents, investors, attorneys,
shareholders, administrators, affiliates, benefit plans, plan administrators,
insurers, trustees, divisions, and subsidiaries, and predecessor and successor
corporations and assigns (collectively, the “Releasees”). Employee, on his own
behalf and on behalf of his respective heirs, family members, executors, agents,
and assigns, hereby and forever releases the Releasees from, and agrees not to
sue concerning, or in any manner to institute, prosecute, or pursue, any claim,
complaint, charge, duty, obligation, demand, or cause of action relating to any
matters of any kind, whether presently known or unknown, suspected or
unsuspected, that Employee may possess against any of the Releasees arising from
any omissions, acts, facts, or damages that have occurred up until and including
the Effective Date of this General Release, including, without limitation:

a. any and all claims relating to or arising from Employee’s employment
relationship with the Company and the termination of that relationship;

b. any and all claims relating to, or arising from, Employee’s right to
purchase, or actual purchase of shares of stock of the Company, including,
without limitation, any claims for fraud, misrepresentation, breach of fiduciary
duty, breach of duty under applicable state corporate law, and securities fraud
under any state or federal law;

 

Page 13



--------------------------------------------------------------------------------

c. any and all claims for wrongful discharge of employment; termination in
violation of public policy; discrimination; harassment; retaliation; breach of
contract, both express and implied; breach of covenant of good faith and fair
dealing, both express and implied; promissory estoppel; negligent or intentional
infliction of emotional distress; fraud; negligent or intentional
misrepresentation; negligent or intentional interference with contract or
prospective economic advantage; unfair business practices; defamation; libel;
slander; negligence; personal injury; assault; battery; invasion of privacy;
false imprisonment; conversion; and disability benefits;

d. any and all claims for violation of any federal, state, or municipal statute,
including, but not limited to, Title VII of the Civil Rights Act of 1964; the
Civil Rights Act of 1991; the Rehabilitation Act of 1973; the Americans with
Disabilities Act of 1990; the Equal Pay Act; the Fair Labor Standards Act; the
Fair Credit Reporting Act; the Age Discrimination in Employment Act of 1967; the
Older Workers Benefit Protection Act; the Employee Retirement Income Security
Act of 1974; the Worker Adjustment and Retraining Notification Act; the Family
and Medical Leave Act; the Sarbanes-Oxley Act of 2002; the Immigration Control
and Reform Act; and the Colorado Anti-Discrimination Act;

e. any and all claims for violation of the federal or any state constitution;

f. any and all claims arising out of any other laws and regulations relating to
employment or employment discrimination;

g. any claim for any loss, cost, damage, or expense arising out of any dispute
over the nonwithholding or other tax treatment of any of the proceeds received
by Employee as a result of the Agreement; and

h. any and all claims for attorneys’ fees and costs.

This General Release does not release claims that cannot be released as a matter
of law, including, but not limited to, Employee’s right to file a charge with or
participate in a charge by the Equal Employment Opportunity Commission, or any
other local, state, or federal administrative body or government agency that is
authorized to enforce or administer laws related to employment, against the
Company (with the understanding that any such filing or participation does not
give Employee the right to recover any monetary damages against the Company;
Employee’s release of claims herein bars Employee from recovering such monetary
relief from the Company). Employee represents that he has made no assignment or
transfer of any right, claim, complaint, charge, duty, obligation, demand, cause
of action, or other matter waived or released by this General Release.

Employee represents that he has no lawsuits, claims, or actions pending in his
name, or on behalf of any other person or entity, against the Company or any of
the other Releasees. Employee also represents that he does not intend to bring
any claims on his own behalf or on behalf of any other person or entity against
the Company or any of the other Releasees.

Employee acknowledges that he is waiving and releasing any rights he may have
under the Age Discrimination in Employment Act of 1967 (“ADEA”), and that this
waiver and

 

Page 14



--------------------------------------------------------------------------------

release is knowing and voluntary. Employee agrees that this waiver and release
does not apply to any rights or claims that may arise under the ADEA after the
Effective Date of this Agreement. Employee acknowledges that the consideration
given for this waiver and release is in addition to anything of value to which
Employee was already entitled. Employee further acknowledges that he has been
advised by this writing that: (a) he should consult with an attorney prior to
executing this Agreement; (b) he has had twenty-one (21) days to consider this
General Release; (c) he has seven (7) days following his execution of this
General Release to revoke it; (d) this General Release shall not be effective
until after the revocation period has expired; and (e) nothing in this General
Release prevents or precludes Employee from challenging or seeking a
determination in good faith of the validity of this waiver under the ADEA, nor
does it impose any condition precedent, penalties, or costs for doing so, unless
specifically authorized by federal law. Employee acknowledges and understands
that revocation must be accomplished by a written notification to the Company’s
Chief Executive Officer that is received prior to the eighth day after Employee
signs this Agreement. The parties agree that changes, whether material or
immaterial, do not restart the running of the 21-day period.

This General Release shall become effective on the eighth day after Employee
returns a signed copy of the General Release to the Company.

EMPLOYEE ACKNOWLEDGES THAT HE HAS READ THIS GENERAL RELEASE THOROUGHLY,
UNDERSTANDS ITS TERMS AND HAS SIGNED IT KNOWINGLY AND VOLUNTARILY. EMPLOYEE
UNDERSTANDS THAT THIS GENERAL RELEASE IS A LEGAL DOCUMENT. EMPLOYEE ACKNOWLEDGES
THAT HE HAS BEEN ADVISED BY THE COMPANY TO DISCUSS ALL ASPECTS OF THIS GENERAL
RELEASE WITH HIS ATTORNEY.

 

Dated: March 1, 2016  

/s/ Vaughan Clift

  Vaughan Clift, M.D.

 

Page 15